Crownhart, J.
(dissenting). I cannot concur with the court in its decision in this case.
*569The defendant is a labor union whose declared objects are:
“To discourage piece work, to encourage an apprentice system and a higher standard of skill, to cultivate'feelings of friendship among the craft, to assist each other to secure employment, to reduce the hours of daily # labor, to secure adequate pay for our work, to establish a weekly pay day, to furnish aid in cases of death or permanent disability, and by legal and proper means to elevate the moral, intellectual and social conditions of all our members, and to improve the trade.”
It is not an insurance company and issues no policies or contracts. Its constitution or laws provide for certain “donations” in cases of disability or death.
The plaintiff is a brother of Thomas Wickham, who at his death was a semi-beneficial member of the union. He sues as heir to recover benefits claimed to be due him by reason thereof. The provisions of the laws of the union applicable to this case are as follows:
“Admission of members. I. Section 43. A member three months in arrears shall not be entitled to the password, or a seat, or office in any meetings of the local union.
“J. Each member will be entitled to all the rights and privileges of this United Brotherhood, as prescribed in the constitution and laws of the United Brotherhood, by strictly adhering to his obligation by him and his local union obeying the constitution, laws, and rules of the United Brotherhood.
“K. A member in good standing can visit any local union provided he is in possession of the current quarterly password and his membership due book.”
“Finances and dues. B. Section 44. Monthly dues shall be charged on the books on the first of each month, but a member does not fall in arrears until the end of the month in which he owes a sum equal to three months’ dues.”
“Members in arrears. A. Section 45. When a member owes a sum equal to three months’ dues, he is. not in good standing and is thereby suspended from all donations and *570will not again be entitled to donations until three months from the date he has paid said arrearages, which payment must include the payment of dues for the month in which said payment is made.”
“Members entitled to donation. A. Section 48. On the death of a member in good standing, his wife or legal heirs, as named on his application, shall be entitled to the member’s funeral donation as prescribed in the constitution and laws of the United Brotherhood.
“B. If a member in 'good standing dies without leaving any legal heirs, the local union shall see him respectably interred. The officers, or a committee of the local union, shall attend his funeral and the United Brotherhood shall pay funeral expenses, but in no case shall these expenses exceed the full amount of donation to which the member is entitled at time of death, nor shall the United Brotherhood be held liable for any further donations in the name of the deceased.”
“Member’s funeral donation. B. Section 49. A beneficial member will be entitled to the donations as prescribed in the constitution and laws of the United Brotherhood; provided, he is over, one year a contributing or financial member in good standing, and when three months in arrears he shall be debarred from all donations until three months after all arrearages are paid in full, including the current month.”
“Semi-beneficial members’ donations. A. Section 52. An apprentice or a candidate between the ages of fifty and sixty years, when admitted to membership, .shall be classed as a semi-beneficial member, and shall only be entitled to the donations provided for semi-beneficial members on condition that they have been a member the required length of time, that they were in good health at the time of their initiation, and in good standing at the time of death. They shall not be entitled to wife or disability donation.”
There are but two classes entitled to donations: beneficial and semi-beneficial members.
It will be seen that sec. A, 45, applies to all members of both classes and to all donations. This section is printed on the first page of each member’s pass-book, which he is *571required to have with him at meetings of the union, and in which is entered his receipt for dues.
There are a few elementary rules of construction applicable to the case.
The intent of the parties to the contract is to govern. To ascertain that intent we are to give force and effect to each section of the laws of the union and every part thereof, if they are capable of being reconciled. We will not resort to technical rules of construction save when the language is of doubtful meaning.
The law of the union as set forth in sec. A, 45, is not harsh nor unreasonable. It is based on sound policy. The union has no medical examinations. It is necessary, in order to prevent imposition on the union, to provide a waiting period for defaulting members before they obtain good standing for donations, in lieu of the medical examinations provided for by insurance companies; otherwise a member in default and in poor health might pay past dues to obtain donations. Having the purpose of the union in mind, it will be seen that the rule of sec. A, 45, is reasonable and just.
In order that no injustice be done from lack of understanding of the rule, sec. A, 45, is printed in plain type in the member’s pass-book, which he is required to present on attending a meeting of his union, and in which his dues when paid are receipted. It is printed on the first page, and as printed the section is prefaced by the heading in caps “MEMBERS IN ARREARS.” Thus each member knows, when he joins the union and receives his pass-book, that when he gets in arrears in his dues he will not be again in good standing for donations until he pays up his arrear-ages, including dues for the current month, and until the lapse of three months thereafter from the date of such payment. In accepting such pass-book the member accepts this construction put upon the laws of the union by the union, *572which is of democratic origin and representative in government.
The plaintiff contends that sec. A, 52, under which he claims, deals particularly with semi-beneficial members, and that in construing, such section it should take precedence over sec. A, 45. But the defendant may equally well claim that sec. A, 45, takes precedence over sec. A, 52, because sec. A, 45, particularly deals with arrearages of both beneficial and semi-beneficial members.
Our first aim should be to reconcile these two sections.
It is clear from reading the constitution that it was not drawn by a skilful attorney. It was evidently drawn by laymen not versed in legal rules of construction. But it seems not difficult to ascertain the plain, common-sense meaning of the union law, which is the contract in this case. Sec. A, 45, applies to all members and all donations. Sec. A, 52, applies to semi-beneficial members in good standing. Plainly, to be in good standing for donations, a member who has been in default must be paid up for his arrearages, including the current month, and then not till three months after the date of payment of arrearages will he become entitled to benefits. Good standing for donations must mean exactly what is said in sec. A, 45, or sec. A, 45, is surplusage, for, ex industria, the same provision is included in sec. 49, applicable to beneficial members, so the only members sec. A, 45, can possibly affect are the semi-beneficial members.
Again, sec. A, 48, aids in ascertaining the intent. That section provides for funeral donations upon the death of a member in good standing “as prescribed in the constitution and laws of the United Brotherhood.” This language plainly refers back to sec. A, 45, it would seem.
The term “good standing,” as used in various sections, has different meanings, and there is where the confusion arises. For the purposes of visiting a meeting of the union a member is in good standing if his dues are paid up for *573the current month (sec. K, 43), but he is only in good standing for donations when he has complied with sec. A, 45, which applies to members who have been in arrears.
This court held, in Callahan v. Order of Railway Conductors, 169 Wis. 43, 171 N. W. 653, that in the government of a fraternal order such as the defendant this court will not look into the technical correctness of proceedings followed for expulsion from the order, and “that any reasonable or permissible construction which an order gives to its own constitution, laws, or rules will govern unless clearly subversive of personal or property rights.”
This rule is specially applicable here, where a construction of the laws has been long given and accepted by the order and its members.
This court, in Bartlett v. L. Bartlett & Son Co. 116 Wis. 450, 461, 93 N. W. 473, said:
“It must be freely conceded that the laws of such an association, within its own sphere of action, so long as they do not violate any public law, written or unwritten, as administered by its tribunal, are supreme.”
This case involves only a small amount, but it is important to the union, which has always construed its laws as here indicated, and which construction is accepted by its membership as correct.
I therefore respectfully dissent from the opinion of the court.